DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-08-2021.
Applicant’s election without traverse of the invention of claims 1-5 and 9-15 in the reply filed on 11-08-2021 is acknowledged.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “deep groove” in claims 10 and 14 is a relative term which renders the claim indefinite. The term “deep groove” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the grooves in the prior art will be interpreted to be sufficiently deep to be considered “deep grooves”.  
Claim 15 depends upon claim 14 and thus incorporates it indefiniteness.
Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 9-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US 20170053811) in view of Ingle (US 20070212850).
Claim 1: Fung is directed towards semiconductor processing, including filling vias or other high aspect ratio features (grooves) with films [0002].  As shown in figure 1, a groove in a substrate is filled with the coating material during the process [0034].  The process comprises supplying a raw material gas (e.g. precursor) and changing the amount of the raw material gas supplied per unit time (adjusting its flow rate) [0103].  Fung teaches its metal films that fill trenches to form vias in semiconductor devices [0002], but it does not specifically state if these devices have insulating films on them.
Ingle is also directed towards semiconductor processing to fill trenches to make devices [0002], however, as shown in figure 11, it more specifically teaches that in such semiconductor devices, vias 226 are formed in grooves of dielectric (insulating) films 227 that have been deposited on a substrate [0071-0072].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the process of Fung to perform its via filling process on a substrate that has been covered with an insulating layer that has a groove, because that is a known desirable structure to deposit vias in order to produce desirable semiconductor devices and doing so would produce no more than predictable results (claim 1).
 Claims 2 and 4: Fung teaches that the deposition parameters can be changed to, for instance, reduce the deposition rate as deposition progresses to prevent cavities from closing as the cavities will be smaller after some deposition [0100] and teaches varying the flow rate [0103], and that the flow rate can be changed gradually or in a stepwise fashion [0103], but it does not specifically teach reducing the flow rate to reduce the deposition rate.

Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to decrease the flow rate of Fung, including gradually (claim 2) or in a stepwise fashion (claim 4) in order to decrease the deposition rate as deposition progresses, since that was a way known to the art to produce that desired effect and would produce no more than predictable results.
Claim 3: Fung does not exemplify that the decreasing flow rate could use plural decrease rates for the flow rate.  However, as shown in figure 4b, Ingle teaches that the changes in precursor concentration, which can be controlled by varying the flow rate of the precursor, can be performed to produce a non-linear profile over time, from which it is readily apparent for the flow rate to be in a non-linear profile over time (have a plurality of flow rate changes to produce the taught effect [0046-0047].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to decrease the flow rate of Fung in view of Ingle to set the amount of the raw material gas supplied per unit time to a maximum value; and gradually decreasing the amount of the raw material gas supplied per unit time at a plurality of decrease rates, since it was a way the prior art teaches to vary the flow rates to vary the deposition rate of the film and doing so would produce no more than predictable results.
Claim 5: see the previous discussion for claim 2, where during the deposition, it is obvious for the flow rate to be at a maximum and then be gradually decreased at a constant rate during deposition to slow the deposition rate and thus prevent increasingly small cavities from prematurely closing.  Fung further teaches that after that primary deposition, deposition continues to occur under “final filling operation” (closing the cavities) conditions [0104], but it does not specifically teach the deposition rates to use then or what the flow rates can be.  
  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to, after gradually decreasing the flow rate to a minimum, to increase the flow rate to a higher flow rate in order to increase the deposition rate and thus perform the final filling operation more quickly, since the prior art teaches doing so.
Claims 9 and 13: Fung teaches that a thickness of the film to be deposited on a wall surface of the groove gradually decreases from a top end of the wall surface toward a lower end of the wall surface (more material deposited at the top of the wall than at the bottom) [0036].
Claims 10 and 14: as discussed for claim 1, Fung in view of Ingle teaches that a multilayer film is formed over the substrate, the muitilayer film being formed by the insulating film and an electrode film being laminated, and the groove is a deep groove.  
As shown in figure 11, Ingle more specifically teaches that in such semiconductor devices are multilayer films with the (electrode metal) vias 226 being formed in grooves of dielectric (insulating) films 227 that have been deposited on a substrate [0071-0072], so the metal electrode film is laminated to the insulating film in the multilayered film on the substrate.
Claim 12: Fung teaches that the groove can be a hole and also teaches that the feature can have a line width, which would make a trench [0034].  
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US 20170053811) in view of Ingle (US 20070212850), further in view of Lee (US 20130291798).
As shown in figure 4A, Fung teaches performing the process by using a deposition apparatus, the deposition apparatus including a processing vessel 418  including a mounting portion 420 on an upper surface for substrates; and a processing region including a gas supply part 414 configured to supply the raw material gas to the upper surface of the mounting portion 
Fung does not specifically teach rotating the substrate on a rotary table or including plural substrates.  However Lee is directed towards thin film CVD methods and apparatuses, but it further teaches it is beneficial to have the mounting portion hold plural substrates in order to increase productivity and further to have the substrates be mounted on a rotary table, which is rotated during deposition, in order to evenly deposit the films on all of the substrates [0001-0005].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have plural substrates mounted on a rotary table and to rotate the table during deposition in the process of Fung, in order to increase throughput and uniformity of the deposited films (claims 11 and 15).
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JOEL G HORNING/Primary Examiner, Art Unit 1712